An examination of the record in the light of the appellant's motion for rehearing leaves us of the opinion that the proper disposition of the appeal was made on the original hearing.
Upon the admissibility of the proffered declarations of the wife of the deceased, the cases of Jackson v. State, 63 Texas Crim. Rep. *Page 208 
358; Wade v. State, 88 Texas Caim. Rep. 375; and McCormick v. State, 52 Tex.Crim. Rep. are somewhat analogous. The matter is brought within none of the rules of which we are aware admitting declarations of a third party under the rule ofres gestæ. The declarations offered were the declarations of the wife as to what she told the deceased. The materiality of the testimony is questionable. How her advice to the deceased not to go, in the absence of some declaration of the deceased, would become relevant is not perceived.
The motion is overruled.
Overruled.